DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 7/26/22 has been entered in full. Claims 11-13 are canceled. Claims 6-10 are amended. Claims 1-10, 14 and 15 are pending.

Election/Restrictions
Applicants' election without traverse of Group I, claims 1-8, 14 and 15, in the reply filed on 7/26/22 is acknowledged. Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election of "whole antibody" as the species of fusion partner in the reply filed on 7/26/22 is also acknowledged. On further consideration of the teachings of the art, this species election is withdrawn, and each species is therefore under consideration.
Claims 1-8, 14 and 15 are under consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive because it is directed generally to any method for increasing the secretion levels of IL-2, whereas the claimed method is limited to a method wherein the levels are increased by making a single mutation in the protein. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Method for Increasing the Secretion Levels of Interleukin 2 and Muteins Thereof by Introducing a Point Mutation”.
Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:
In claim 15, the recitation of "NK cells, T or B lymphocytes" should be "NK cells, T lymphocytes or B lymphocytes".
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because it is unclear whether the recitation of "and that is characterized by the introduction of a single mutation in its sequence" is a continuation of the preamble of the claim or is a method step. The claim first recites "for increasing the secretion levels without affecting the biological functions of recombinant human IL-2 and its derived muteins", which is a considered a preamble that states the intended use for the claim; i.e., to increase the secretion of IL-2. This is followed by the word "and", which makes it unclear whether or not the subsequent recitation is also part of this preamble or not. Furthermore, the use of the word "characterized" makes the statement appear to be a mere descriptor of the method rather than a recitation of a method step, further suggesting that it is a continuation of the preamble. Finally, even if the recitation is intended to form the body of the claim, it does not positively recite any method steps that must be undertaken when practicing the method, and is therefore also indefinite for this reason. Per MPEP 2173.05(q), "Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) … For example, a claim which read: "A process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986)." For purposes of advancing prosecution, the claim has been interpreted as a method comprising a step of introducing a single mutation into the sequence of IL-2 or a mutated variant of IL-2.
Claim 1 is also indefinite with respect to the recitation of "human IL-2 and its derived muteins", because it is unclear whether the method requires mutation of IL-2 and its derived muteins (i.e., mutation of more than one protein) or whether it reads on mutation of only IL-2 or a derived mutein of IL-2 (i.e., mutation of only a single protein). For purposes of advancing prosecution, the claim is interpreted broadly as reading on either possibility.
Claim 8 recites the limitation “the host” in line 1. There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 8 depends from claim 5, which in turn depends from claim 4, which in turn depends from claim 1, but neither of claims 1, 4 or 5 contains a reference to a host to provide antecedent basis for claim 8. For purposes of advancing prosecution, claim 8 is interpreted broadly as reading on an intended use for the protein; i.e., a protein that is intended to be expressed in one of the recited hosts.
Claims 14 and 15 are indefinite because they recite further limitations that have an unclear relationship with parent claims 1, 4 and 5. Claim 14 indicates that the claim is "for modifying the physiology of normal or tumoral cells and/or tissues", and claim 15 further limits these modified cells to NK, T or B cells, but because no further steps are recited in claims 14 or 15, there is no indication of how the method of claims 1, 4 and 5, which is directed solely to introducing a mutation into an IL-2 protein, is to be used to modify the physiology of a cell or tissue.
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.



Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
The claims are directed to a method for increasing the secretion levels without affecting the biological functions of recombinant human IL-2 and its derived muteins and that is characterized by the introduction of a single mutation in it sequence. The claims are genus claims because they are directed to using a genus of IL-2 proteins to make a genus of further mutated IL-2 proteins. The claims lack written description for each genus for the following reasons:
(1) The genus of IL-2 proteins to be used in the claimed method as a starting point for further mutation includes "human IL-2" as well as "its derived muteins". The instant specification does not provide the sequence of unmodified human IL-2, but the sequence of 133 amino acids is well known in the prior art, and as such, the term "human IL-2" complies with the description requirement. The specification does not define the terms "muteins" or "derived muteins", and as such the term is broadly interpreted to encompass a variant of human IL-2 having one or more mutations in the 133 amino acid sequence, without limitation. The specification and claims (specifically, dependent claim 3), do indicate that such muteins include those with more than 90% identity to human SEQ ID NO: 2. This subgenus of human IL-2 muteins includes those with up to 10% of the amino acid sequence, or 13 amino acids, changed by substitution, addition or deletion. However, the specification and claims do not limit the muteins to such a subgenus, and thus the full genus includes variants with an unlimited number of changes to the human IL-2 sequence. In support of the claimed genus (all muteins of human IL-2) and subgenus (all muteins having at least 90% identity to human IL-2) to be used, the specification provides examples of "four muteins already described" by the prior art (¶ 41). These are "One no-alpha mutein with selective agonist function on effector T cells";  "one antagonist mutein that loses its binding ability to the gamma IL-2 receptor subunit (no-gamma)" and two superagonist muteins with enhanced binding ability to either beta (super-beta) or alpha (super-alpha) IL-2 receptor subunits" (¶ 41). The instant specification does not describe the mutations possessed by these muteins, but a review of the cited references indicates that each possesses 4-5 mutations with respect to the wildtype sequence (Camenate et al, 2013; U.S. Patent 8,759,485; Levin et al, 2012; each reference cited on the IDS filed 8/30/19). These limited muteins do not correspond in scope with either the claimed genus or subgenus described above, which encompass variants with either unlimited or up to 13 amino acids. 
Furthermore, the prior art appreciates that "Mutations … are generally destabilizing, and can reduce protein … fitness" and "In general, more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation" (pg 602 of Tokuriki et al, 2009, Current Opinion in Structural Biology. 19: 596-604). The art published in the same year to which the instant application was filed (2017), appreciates that "the range of possible SNV [single nucleotide variation] effects at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge" (pg 18 of Bhattacharya et al, 2017. Plos One. 12(3): e0171355, pages 1-22 as printed). Thus, knowledge of the sequence of human IL-2 and the four disclosed muteins alone is not sufficient for the skilled artisan at the time of the effective filing date to predict which mutations in will result an IL-2 protein that retains biological functionality, which is required to be usable as a starting point for further mutation in the claimed method, which requires retention of biological functions.
(2) The claimed method introduces a single further mutation to the human IL-2, or mutein thereof, that is used as a starting point in the claimed method. Thus, the method produces a genus of IL-2 proteins having a single further mutation. This genus encompasses a mutation at each residue in the 133 amino acids of human IL-2. Dependent claims limit such a mutation to a non-conservative mutation (claim 4) or to a mutation at position 35 (claim 5) or to a K35E, K35D or K35Q mutation, but independent claim 1 encompasses any type of mutation at any position of human IL-2. The introduced single mutation must produce a variant having two functional properties: increased secretion and unaffected biological function with respect to the protein used as a starting point. In support of the claimed genus, the specification only demonstrates that the mutations K35E, K35D and K35Q produce increased secretion (Example 2) and that K35E does so without affecting biological function (Example 5). Furthermore, this is despite a number of other single mutations (R38, T41, F42, etc) being included in the original screening pool for identifying mutants that increase secretion. Thus, the limited single mutations at position 35 producing the required functionality do not correspond in scope with either the claimed genus, which encompasses any type of mutation in any position in the protein. 
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus and subgenus of IL-2 muteins, or the encompassed genus of single mutations producing an increase in secretion without affecting biological activity, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, the claimed methods fail to meet the written description provision of provision of 35 U.S.C. §112(a) with respect to use of a genus of derived muteins of human IL-2, or with respect to use of a derived mutein that has 90% or more identity with respect to human IL-2, and fail to meet the written description provision with respect to making a genus of IL-2 variants having a single mutation that increases secretion levels without affecting the biological functions of human IL-2 or a mutein thereof. Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ast et al, U.S. Patent Application Publication 20120244112. The earliest date to which the instant application claims priority is 11/15/16.
Claims 1 and 4-6 each encompass a method "for increasing the secretion levels without affecting the biological functions of recombinant human IL-2" that is characterized by the introduction of a single mutation in the sequence of recombinant human IL-2, and further wherein the single mutation is K35E. The instant specification provides evidence that introduction of a K35E mutation into an otherwise unmodified human IL-2 protein results in an increase in secretion of IL-2 without affecting its biological functions (e.g., see working Examples 4 and 5). As such, any teaching of making a recombinant human IL-2 with a single mutation of K35E will inherently meet limitations set forth in the preamble of the claim, because such represents a teaching of making the same product produced by the claimed method.
Ast teaches generation of a mutant human IL-2 (disclosed as SEQ ID NO: 1) having a single amino acid substitution that is K35E (¶ 77). As such, Ast teaches a method of introduction of a single mutation that is K35E into the sequence of recombinant human IL-2. While not recognized by Ast, such a mutant protein would inherently have increased secretion and unaffected biological activity, because it is an identical product to what is taught to have these properties by the instant specification and claims. In particular, dependent claim 6 specifically recites a single mutation that is K35E. As such, the teachings of Ast anticipate claims 1 and 4-6.
Claim 2 limits the method of claim 1 to one wherein the secretion levels are at least three times higher as compared to the original recombinant human IL-2 and the muteins derived thereof. This further limitation on the secretion level increase of claim 1 is also inherent to a human IL-2 protein having the K35E single mutation, as evidence by Example of the instant specification. As such, the same teachings of Ast that anticipate claim 1 also anticipate claim 2.
Claim 3 limits the IL-2 of claim 1 to a derived mutein having at least 90% identity to human IL-2. Ast further teaches that the mutant human IL-2 proteins of the invention comprising a mutation at position 35, such as K35E, may further comprise an additional amino acid substitution at positions 38, 42 or 45, among others (¶ 77). Such human IL-2 proteins with a mutation at position 38, 42 or 45, are encompassed by the recitation in claim 3 of an IL-2 mutein having least 90% identity human IL-2. As such, the teachings of Ast also anticipate claim 3.
Claim 7 encompasses a method of claim 5 wherein the IL-2 is fused to a protein selected from the recited group. Ast further teaches at ¶ 95 that mutant IL-2 polypeptides of the invention can be part of a fusion protein also including albumin, the Fc domain of an antibody, or the antigen binding domain of an antibody (which inherently comprises the heavy and light chain variable domains), each of which is recited as part of claim 7. As such, the teachings of Ast also anticipate claim 7. 
Claim 8 is indefinite because, as set forth above, none of the parent claims from which it depends recites a host, and it has been therefore been interpreted broadly as on reading on an intended use for the protein; i.e., a protein that is intended to be expressed in one of the recited hosts. Ast further teaches at ¶ 162 that the proteins of the invention can be expressed in host cells that include E. coli, and CHO cells, which are mammalian, as recited in claim 8. As such, the teachings of Ast also anticipate claim 8.
Claims 14 and 15 further limit the method of claim 5 to one "for modifying the physiology of normal or tumoral cells and/or tissues" (claim 14) and further "wherein the modified cells are NK cells, T or B lymphocytes" (claim 15). These further recitations have been considered in context of the entire claim and each parent claim, and are interpreted as intended uses for the method because each does not result in a manipulative difference between the method as defined by the steps and a prior art method teaching the same steps. See MPEP 2111.02. As such, this intended use does not distinguish the claimed method from a prior art method comprising the same step(s). Thus, claims 14 and 15 are anticipated by the same teachings of Ast that anticipate each of parent claims 1, 4 and 5; i.e., a method of generating a human IL-2 protein having a K35E mutation.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646